Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-3, 6-10 and 18-22 in the reply filed on 09/28/2021 is acknowledged. The traversal is on the ground(s) that the paint composition of Maijala is not a tint base as is required in the present claims. This is not found persuasive because Majala discloses a composition set forth below a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
22 recites the limitation "the paint" in lines 1 - 2. There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
Applicant is advised that should claim 2 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-10, and 18-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20110011305(US’305).

 US’305 discloses a printing ink composition which comprises pigment mixed into the liquid phase, binding agent, and possibly colour pigment and other manufacturing materials and additives used in printing ink compositions, wherein at least 1 weight-% of the pigment comprises a composition which comprises calcium carbonate particles and pigment particles, wherein at least part of the calcium carbonate particles are carbonated so that they bind to each other to form calcium carbonate structures which comprise at least one pigment particle and which calcium carbonate structures, together with the pigment particles, form essentially opaque and stable pigment-calcium carbonate aggregates( claims 1 and 44).

Regarding claim 3 and 18, US’305 discloses at least 1 weight% (such as 5 wt% or 20 wt%) of a pigment in paint, in coating material composition in paper or cardboard, in filler composition in paper or cardboard, in plastic or in printing ink ([0017-0018] and [0078-0083]).
Regarding claim 6-10, US’305 discloses that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 19, US’305 discloses that the calcium carbonate structure is formed of calcium carbonate particles, the original size of which, before they are carbonated in order to attach them to other particles, is on average approximately 20-250 nm ([0040]).
Regarding claim 21, US’305 discloses that the pigment compositions may comprise, besides the pigment particles and the calcium carbonate particles, also other elements, such as dispersants, surface modifying agents and stabilising agents or mixtures thereof. However, the total amount of these is at maximum approximately 20 weight-% of the total weight of the composition, typically below 10%([0043]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-10, and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110011305(US’305)
Regarding claims 1 - 3, 20 and 22, US’305 discloses at least 1 weight% (such as 5 wt% or 20 wt%) of a pigment in paint, in coating material ([0017-0018] and [0078-0083]). The pigment is used as a substitute for more than 50 weight-% of the white 
The compositions are suitable for several applications such as paint and ink compositions. Paint compositions which comprise pigment and binder, and conventional manufacturing materials and additives used in paints. The coating material compositions comprise pigment and binder, and conventional manufacturing materials and additives used in coating ([0077-0082]).
Vehicle such as water is a well-known conventional manufacturing materials and additives used in paints and coating evidenced by US4474911 (claim 1). It should be noted that MPEP 2144 states “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.” In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000). Thus , it would have been obvious to one of ordinary skill in the art before the effective filing date of the 
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claims 6-10, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 19, US’305 discloses that the calcium carbonate structure is formed of calcium carbonate particles, the original size of which, before they are carbonated in order to attach them to other particles, is on average approximately 20-250 nm ([0040]).
Regarding claim 21, US’305 discloses that the pigment compositions may comprise, besides the pigment particles and the calcium carbonate particles, also other elements, such as dispersants, surface modifying agents and stabilising agents or mixtures thereof. However, the total amount of these is at maximum approximately 20 weight-% of the total weight of the composition, typically below 10 %([0043]).
US’305 discloses a paint composition which comprises pigment and binder, and conventional manufacturing materials and additives used in paints, wherein at least 1 weight-% of the pigment comprises a composition.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.